Citation Nr: 1512109	
Decision Date: 03/20/15    Archive Date: 04/01/15	

DOCKET NO.  06-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral mixed hearing loss, with postoperative residuals of otosclerosis in the right ear during the period from August 13, 2013 to December 12, 2014.  

2.  Entitlement to an evaluation in excess of 50 percent for bilateral mixed hearing loss, with postoperative residuals of otosclerosis in the right ear from December 12, 2014.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.

This case originally came before the Board of Veterans Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2007, the Veteran's case was remanded by the Board for additional development.  Upon completion of that development, the Veteran's case was returned to the Board, which, in a decision of April 2009, denied entitlement to a compensable evaluation for bilateral hearing loss.  The Veteran subsequently appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2011 Memorandum Decision, set aside the Board's April 2009 decision, and remanded the case for additional proceedings.  The Veteran's case was then remanded on three additional occasions, in January and June 2012, and March 2013, for further development.  

In a decision of December 2013, the Board granted entitlement to an extraschedular 10 percent evaluation for bilateral mixed hearing loss, with postoperative residuals of otosclerosis in the right ear prior to August 13, 2013, the date of a right tympanomastoidectomy.  At that same time, the Board remanded for additional development the issue of entitlement to an increased evaluation for bilateral mixed hearing loss, with postoperative residuals of otosclerosis in the right ear effective from August 13, 2013, the date of the aforementioned right tympanomastoidectomy.  

In a rating decision of December 2014, the RO granted entitlement to a 50 percent evaluation for bilateral mixed hearing loss, with postoperative residuals of otosclerosis in the right ear effective from December 12, 2014, the date of a VA audiometric examination.  The case is now, once more before the Board for appellate review.


FINDINGS OF FACT

1.  During the period from August 13, 2013 to December 12, 2014, the Veteran exhibited no more than Level VI hearing impairment in his right ear, and Level I hearing impairment in his left ear.  

2.  Since December 12, 2014, the Veteran has exhibited no more than Level XI hearing impairment in his right ear, and Level VI hearing impairment in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral mixed hearing loss with postoperative residuals of otosclerosis in the right ear during the period from August 13, 2013 to December 12, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), and Part 4, Diagnostic Codes 6100, 6202 (2014).

2.  The criteria for a current evaluation in excess of 50 percent for bilateral mixed hearing loss with postoperative residuals of otosclerosis in the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), and Part 4, Diagnostic Codes 6100, 6202 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on multiple occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a hearing before the undersigned Veterans Law Judge in March 2007, as well as both VA (including Virtual VA and Veterans Benefits Management System), service medical facility, and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran in this case seeks an increased evaluation for service-connected bilateral mixed hearing loss with postoperative residuals of otosclerosis in the right ear.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider the Veteran's complete medical history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of service-connected disability is at issue, the primary concern in the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following decision will be undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2014), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

The Board notes, that at the time of a VA audiometric examination in August 2012, which examination involved a full review of the Veteran's claims folder, the Veteran's history and complaints were recounted.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
75
70
65
70
LEFT
0
45
35
35
45

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 70 decibels, while that same average in the Veteran's left ear was 40 decibels.  Speech recognition ability was 88 percent in the Veteran's right ear, and 98 percent in the left ear.  The pertinent diagnosis noted was bilateral mixed hearing loss.  Significantly, the August 2012 audiometric examination represents the last VA rating examination conducted prior to a subsequent VA audiometric examination in December 2014.

Service medical facility treatment records are to the effect that, on August 13, 2013, the Veteran underwent a right tympanomastoidectomy at the Naval Medical Center located in Portsmouth, Virginia.  

At the time of a service medical facility audiometric examination in late September 2013, it was noted that the Veteran had undergone tympanoplasty and mastoidectomy in his right ear the previous month.  Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
70
65
60
55
LEFT
0
50
35
40
50

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 63 decibels, while that same average in the Veteran's left ear was 44 decibels.  Speech recognition ability was 100 percent for both the right and left ears.  Noted at the time of examination was that pure tone testing suggested a moderate to severe mixed hearing loss in both of the Veteran's ears.  Further noted was that thresholds showed some slight improvement when compared to a March 2013 audiometric examination.  Significantly, word recognition scores in both ears at the most comfortable listening level were "excellent."  

At the time of a subsequent VA audiometric examination on December 12, 2014, it was noted that the Veteran's claims folder was available, and had been reviewed.  The audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
105
105+
105+
105
LEFT
0
70
65
70
75

The pure tone average for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the Veteran's right ear was 105 decibels, while that same average in the Veteran's left ear was 70 decibels.  Speech recognition ability was 64 percent in the Veteran's right ear, and 76 percent in his left ear.  The pertinent diagnosis noted was bilateral mixed hearing loss.  

Noted at the time of examination was that the Veteran's hearing loss resulted in some difficulty in communicating with his wife.  Reportedly, although the Veteran's wife was very patient, his inability to hear well caused many heated discussions.  Moreover, his difficulty hearing in social settings made it stressful for him to attend such events.  According to the Veteran, his inability to hear well made it appear that he wasn't listening to those around him, with the result that they "became frustrated."  According to the examiner, the Veteran's mixed hearing loss had continued to decrease.  Further noted was that speech had to be "exceptionally loud" in order for the Veteran to hear and understand to any degree.

Pursuant to applicable law and regulation, otosclerosis is to be evaluated on the basis of its associated hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6202 (2014).  In that regard, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination (recognition) tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2014).  

Finally, when the pure tone threshold for each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the Roman Numeral designation for hearing impairment is to be determined from either Table VI or Table VIa of the Rating Schedule, whichever results in the higher numeral, with each ear to be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  

In the case at hand, it is clear that, during the period from August 13, 2013 to December 12, 2014, no more than a 10 percent evaluation was warranted for the Veteran's service-connected bilateral mixed hearing loss.  In that regard, at the time of the aforementioned VA audiometric examination in August 2012, just prior to the period in question, the Veteran exhibited Level VI hearing impairment in his right ear, and Level I hearing impairment in his left ear, consistent with no more than a noncompensable schedular evaluation for service-connected bilateral mixed hearing loss.  In that regard, and as previously noted, the 10 percent evaluation in effect prior to December 12, 2014 for the Veteran's service-connected bilateral hearing loss was assigned not on a schedular, but rather on an extraschedular basis.  

Not until the time of the aforementioned VA audiometric examination on December 12, 2014 did the Veteran exhibit hearing loss of a severity sufficient to warrant the assignment of an increased evaluation.  More specifically, at the time of that examination, the Veteran exhibited Level XI hearing impairment in his right ear, and Level VI hearing impairment in his left ear, consistent with a 50 percent schedular evaluation for service-connected bilateral mixed hearing loss.  

The Board acknowledges that, in September 2013, the Veteran underwent an audiometric examination at a service medical facility, apparently, for the purpose of determining his level of hearing acuity following surgery the previous month.  Significantly, that examination was not conducted according to VA protocol, and is therefore inadequate for rating purposes.  Nonetheless, even assuming that such examination was, in fact, adequate to rate the Veteran's hearing loss, that examination shows no more than Level V hearing impairment in the right ear, and Level I hearing impairment in the left ear, consistent with a noncompensable evaluation.  Under the circumstances, no more than the currently assigned 10 percent extraschedular evaluation for the Veteran's service-connected bilateral mixed hearing loss is warranted for the period in question.  

As noted, at the time of the most recent VA audiometric examination on December 12, 2014, the Veteran exhibited Level XI hearing impairment in his right ear, and Level VI hearing impairment in his left ear, consistent with no more than a 50 percent evaluation for his service-connected bilateral mixed hearing loss.  While it is true that, on various occasions, the Veteran has indicated that he is to undergo further surgery on his right ear in January 2014, no further evaluation is warranted, given that the Veteran is at this time currently in receipt of the maximum Roman Numeral designation for hearing impairment in his service-connected right ear.  The surgery would not affect the left ear hearing.  Accordingly, under any set of circumstances, no more than a schedular 50 percent evaluation is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above determination, the Board has considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1) (2014) governing those exceptional cases where a schedular evaluation is found to be inadequate.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the case at hand, the Rating Schedule adequately contemplates the nature and extent of the bilateral hearing loss for which a 50 percent schedular evaluation has been assigned.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in the case at hand, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral mixed hearing loss with postoperative residuals of otosclerosis in the right ear during the period from August 13, 2013 to December 12, 2014, is denied.

Entitlement to an evaluation in excess of 50 percent for bilateral mixed hearing loss with postoperative residuals of otosclerosis in the right ear from December 12, 2014 is denied. 


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


